Case 3:19-cv-01399-BJD-MCR Document 10 Filed 06/22/20 Page 1 of 1 PageID 55




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION
                               CASE NO.: 3:19-cv-1399-J-39MCR

DAIMEON MOSLEY,

         Plaintiff,

v.

PISCES 2, INC.,
d/b/a MCDONALD’S,

      Defendant.
________________________________________/
                 JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff, DAIMEON MOSLEY (“Plaintiff”) and Defendant, PISCES 2, INC. d/b/a

MCDONALD’S (“Defendant”), by and through their respective undersigned counsels, hereby

stipulate that this case be dismissed with Prejudice, with each party to bear his/its own fees, costs,

and disbursements. Plaintiff and Defendant respectfully request that this Court enter an Order of

Dismissal with Prejudice.

Dated:            6/22/2020

 BY: s/ Jason S. Weiss                                 BY: s/ Victoria B. Kroell
    Jason S. Weiss, Esq.                                   Victoria B. Kroell
    Florida Bar No. 356890                                 Florida Bar No.: 1011020
    Jason@jswlawyer.com                                    victoria.kroell@csklegal.com
    WEISS LAW GROUP, P.A                                   Trevor G. Hawes
    5531 N. University Drive                               Florida Bar No.: 521531
    Suite 103                                              trevor.hawes@csklegal.com
    Coral Springs, Florida 33067                           COLE, SCOTT & KISSANE, P.A.
    Telephone: (954) 573-2800                              Cole, Scott & Kissane Building
    Facsimile: (954) 573-2798                              4686 Sunbeam Road
                                                           Jacksonville, Florida 32257
     ATTORNEYS FOR PLAINTIFF                               Telephone: (904) 672-4099
                                                           Facsimile: (904) 672-4050

                                                            ATTORNEYS FOR DEFENDANT
